            Case 1:21-cv-00648-SM Document 1 Filed 08/04/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

JAMES SAUNDERS
and TENESHIA BONDS,

       Plaintiffs

v.                                                           Civil Case No. 1:21-cv-______

SHAW’S SUPERMARKETS, INC.,

       Defendant

                                NOTICE OF REMOVAL
                             AND DEMAND FOR JURY TRIAL


       Please take notice that pursuant to 28 U.S.C. §§1441 and 1446, Defendant Shaw’s

Supermarkets, Inc. (“Shaw’s”), by and through its attorneys, Jackson Lewis P.C., hereby

removes this action from the Superior Court of the State of New Hampshire, Cheshire County, to

the United States District Court for the District of New Hampshire. In support of this Notice of

Removal, Shaw’s states as follows:

       1.      By Complaint filed on or about June 11, 2021, Plaintiffs James Saunders and

Teneshia Bonds instituted claims against Defendant in the Cheshire County Superior Court,

alleging discrimination based on sex, age, disability and/or race. In accordance with 28 U.S.C. §

1446(a), true and correct copies of the Summons and Complaint are attached hereto as Exhibit 1,

certified copies of which will be forwarded upon receipt of the state court record from the

Cheshire County Superior Court.

       2.      Pursuant to 28 U.S.C. § 1446(a), this notice of removal is timely filed within

thirty (30) days of July 6, 2021, the date on which counsel for Shaw’s first received the

Complaint and Summons.
               Case 1:21-cv-00648-SM Document 1 Filed 08/04/21 Page 2 of 3



        3.         Shaw’s has not served any answer or responsive pleading to the Complaint, nor

made any appearance or argument before the state court.

        4.         This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1331

and/or 28 U.S.C. §1332(a)(1) and §1441(a). This action may be removed to this Court by

Defendant because there is a federal question and/or because complete diversity exists between

the parties.

        5.         Specifically, Plaintiffs are alleging violations of the Age Discrimination in

Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), Title VII of the

Civil Rights Act, as well as other claims pursuant to state law.

        6.         Upon information and belief, the amount in controversy exceeds $75,000,

exclusive of interests and costs, and there exists complete diversity of citizenship between the

parties in that:

                   i.     Plaintiffs are now, and were when this action was commenced, residents

of the State of New Hampshire.

                   ii.    Defendant Shaw’s Supermarkets, Inc. is a domestic profit corporation with

a principal place of business in the Commonwealth of Massachusetts.

                   iii.   Plaintiffs have made a demand in excess of $75,000, thereby satisfying the

amount in controversy requirement under 28 U.S.C. §1332(a)(1).

        7.         Shaw’s submits this Notice without waiving any defenses to the claims asserted

by Plaintiffs or conceding that Plaintiffs has pled claims upon which relief can be granted.

        8.         As this action could have been commenced in this Court, removal is proper. 28

U.S.C. §1441(a). Furthermore, this Court may exercise supplemental jurisdiction over the

Plaintiffs’ state law claims. See 28 U.S.C. §1367(a).



                                                     2
           Case 1:21-cv-00648-SM Document 1 Filed 08/04/21 Page 3 of 3




                                             Respectfully Submitted,

                                             SHAW’S SUPERMARKETS, INC.,
                                             By its attorneys,
                                             JACKSON LEWIS P.C.,

Date: August 4, 2021                         By:     /s/ Martha Van Oot
                                                     Martha Van Oot, NH Bar #963
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     603.559.2700
                                                     martha.vanoot@jacksonlewis.com


                                      Certificate of Service

       I hereby certify that copies of the foregoing were this day served on pro se Plaintiffs
James Saunders and Teneshia Bonds via first class mail to 191 Key Rd., Apt. 11, Keene, NH
03431 and via the Court’s ECF system.


Date: August 4, 2021                         By:     /s/Martha Van Oot
                                                     Martha Van Oot




                                                3
